DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Action on the merits. Claims 1-20 are currently pending and are addressed below.

Response to Amendments 
	The amendment filed on May 19th, 2022 has been entered. Accordingly claims 1, 3, 5-14, and 16-20 have been amended. 

Response to Arguments 
	The previous contingent limitations have been overcome due to the applicant’s amendments.
	The previous 35 USC 112(b) rejections have been overcome to the applicant’s amendments. 
	The previous 35 USC 101 rejection has been overcome due to the applicant’s amendments.
	The applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeromin (US 20190024430 A1) (“Jeromin”) in view of Yang (US 20140184400 A1) (“Yang”).

With respect to claim 1, Jeromin teaches a system for assisting occupants to exit a parked vehicle safely, the system comprising: one or more vehicle sensors that output sensor data (Vehicle can include ultrasonic sensors, LIDAR sensors, and cameras for detecting objects: See at least Jeromin Paragraph 12) one or more processors and a memory communicably coupled to the one or more processors and storing: an other-road-user detection and tracking module including instructions that when executed by the one or more processors cause the one or more processors to (Vehicle has processor and memory that contain data and instructions: Jeromin Paragraph 26): detect, based on the sensor data, that another road user has entered a safety monitoring zone that extends at least behind and to left and right sides of the parked vehicle (Rear facing cameras track objects coming into  an area behind a vehicle: See at least Jeromin Paragraph 16 and 4) and track the detected other road user within the safety monitoring zone as the detected other road user approaches the parked vehicle (Vehicle tracks movement of objects and trajectories as they are coming near the vehicle: See at least Jeromin Paragraph 13) and a safety-status module including instructions that when executed by the one or more processors cause the one or more processors to: indicate at least one of visually and audibly, to an occupant of the parked vehicle, a first safety status corresponding to a first safety condition in which it is safe for the occupant of the parked vehicle to exit the parked vehicle while the predicted time period until the detected other road user will enter the virtual safety bubble exceeds a predetermined time threshold, (Vehicle tracks the movement of objects and when it determines that it is safe to exit the vehicle it will be indicated based on the ceasing of the audible and visual indications: See at least Jeromin Paragraph 24 |Paragraph 13 | Paragraph 20) 
indicate at least one of visually and audibly, to the occupant of the parked vehicle, a second safety status corresponding to a second safety condition in which it is safe for the occupant of the parked vehicle to exit the parked vehicle (Vehicle continuously tracks the movement of object and when it is safe to exit the vehicle it will be indicated based on the ceasing of the audible and visual indications: See at least Jeromin Paragraph 24 | Paragraph 19 and 20) 
and indicate at least one of visually and audibly, to the occupant of the parked vehicle, a third safety status corresponding to a third safety condition in which it is unsafe for the occupant of the parked vehicle to exit the parked vehicle while the detected other road user is inside the virtual safety bubble and lock automatically one or more doors of the parked vehicle (Vehicle alerts driver that it is unsafe to exit the vehicle audibly and visually and locks the doors Jeromin Paragraph 4).
Jeromin however, fails to explicitly disclose calculate dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension; and to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold.
Yang, however, teaches calculate dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension (Vehicle determines time until another vehicle behind it will approach/ hit it from the rear: See at least Yang Paragraph 11 and 16); 
and to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold (Vehicle dis[lays a time until another vehicle is too close: See at least Yang Paragraph 10, 12, and 15-18).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin so that the vehicle disclose calculate dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension; and to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold, as taught by Yang as disclosed above, in order to ensure accurate warnings for people exiting their vehicle (Yang Paragraph 2 “The present disclosure relates to a pre-warning system, and more particularly, to a vehicle safety pre-warning system.”).

	With respect to claim 4, Jeromin in view of Yang teaches that the safety-status module includes instructions to adjust the predetermined time threshold based on one or more of: detected traffic density; and a measured duration required for occupants of the parked vehicle to exit the parked vehicle safely (Jeromin Paragraph 24 “Alternatively, this threshold period of time can be the time it takes for the door to open fully, a person to enter or exit the vehicle through the door, and the door to close fully”).

	With respect to claim 8, Jeromin teaches a non-transitory computer-readable medium for assisting occupants to exit a parked vehicle safely and storing instructions that when executed by one or more processors cause the one or more processors to (Non-transitory memory: See at least Jeromin Paragraph 26): detect, based on the sensor data, that another road user has entered a safety monitoring zone that extends at least behind and to left and right sides of the parked vehicle (Rear facing cameras track objects coming into  an area behind a vehicle: See at least Jeromin Paragraph 16 and 4) and track the detected other road user within the safety monitoring zone as the detected other road user approaches the parked vehicle (Vehicle tracks movement of objects and trajectories as they are coming near the vehicle: See at least Jeromin Paragraph 13) and a safety-status module including instructions that when executed by the one or more processors cause the one or more processors to: indicate at least one of visually and audibly, to an occupant of the parked vehicle, a first safety status corresponding to a first safety condition in which it is safe for the occupant of the parked vehicle to exit the parked vehicle while the predicted time period until the detected other road user will enter the virtual safety bubble exceeds a predetermined time threshold, (Vehicle tracks the movement of objects and when it determines that it is safe to exit the vehicle it will be indicated based on the ceasing of the audible and visual indications: See at least Jeromin Paragraph 24 |Paragraph 13 | Paragraph 20) 
indicate at least one of visually and audibly, to the occupant of the parked vehicle, a second safety status corresponding to a second safety condition in which it is safe for the occupant of the parked vehicle to exit the parked vehicle (Vehicle continuously tracks the movement of object and when it is safe to exit the vehicle it will be indicated based on the ceasing of the audible and visual indications: See at least Jeromin Paragraph 24 | Paragraph 19 and 20) 
and indicate at least one of visually and audibly, to the occupant of the parked vehicle, a third safety status corresponding to a third safety condition in which it is unsafe for the occupant of the parked vehicle to exit the parked vehicle while the detected other road user is inside the virtual safety bubble and lock automatically one or more doors of the parked vehicle (Vehicle alerts driver that it is unsafe to exit the vehicle audibly and visually and locks the doors Jeromin Paragraph 4).
Jeromin however, fails to explicitly disclose calculate dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension; and to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold.
Yang, however, teaches calculate dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension (Vehicle determines time until another vehicle behind it will approach/ hit it from the rear: See at least Yang Paragraph 11 and 16); 
and to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold (Vehicle dis[lays a time until another vehicle is too close: See at least Yang Paragraph 10, 12, and 15-18).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin so that the vehicle disclose calculate dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension; and to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold, as taught by Yang as disclosed above, in order to ensure accurate warnings for people exiting their vehicle (Yang Paragraph 2 “The present disclosure relates to a pre-warning system, and more particularly, to a vehicle safety pre-warning system.”).


	With respect to claim 10, Jeromin teaches a method of assisting occupants to exit a parked vehicle safely, the method comprising: detecting, based on the sensor data, that another road user has entered a safety monitoring zone that extends at least behind and to left and right sides of the parked vehicle (Rear facing cameras track objects coming into  an area behind a vehicle: See at least Jeromin Paragraph 16 and 4) and tracking the detected other road user within the safety monitoring zone as the detected other road user approaches the parked vehicle (Vehicle tracks movement of objects and trajectories as they are coming near the vehicle: See at least Jeromin Paragraph 13) and a safety-status module including instructions that when executed by the one or more processors cause the one or more processors to: indicating at least one of visually and audibly, to an occupant of the parked vehicle, a first safety status corresponding to a first safety condition in which it is safe for the occupant of the parked vehicle to exit the parked vehicle while the predicted time period until the detected other road user will enter the virtual safety bubble exceeds a predetermined time threshold, (Vehicle tracks the movement of objects and when it determines that it is safe to exit the vehicle it will be indicated based on the ceasing of the audible and visual indications: See at least Jeromin Paragraph 24 |Paragraph 13 | Paragraph 20) 
indicating at least one of visually and audibly, to the occupant of the parked vehicle, a second safety status corresponding to a second safety condition in which it is safe for the occupant of the parked vehicle to exit the parked vehicle (Vehicle continuously tracks the movement of object and when it is safe to exit the vehicle it will be indicated based on the ceasing of the audible and visual indications: See at least Jeromin Paragraph 24 | Paragraph 19 and 20) 
and indicating at least one of visually and audibly, to the occupant of the parked vehicle, a third safety status corresponding to a third safety condition in which it is unsafe for the occupant of the parked vehicle to exit the parked vehicle while the detected other road user is inside the virtual safety bubble and lock automatically one or more doors of the parked vehicle (Vehicle alerts driver that it is unsafe to exit the vehicle audibly and visually and locks the doors Jeromin Paragraph 4).
Jeromin however, fails to explicitly disclose calculating dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension; and indicating at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold.
Yang, however, teaches calculating dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension (Vehicle determines time until another vehicle behind it will approach/ hit it from the rear: See at least Yang Paragraph 11 and 16); 
and indicating at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold (Vehicle dis[lays a time until another vehicle is too close: See at least Yang Paragraph 10, 12, and 15-18).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin so that the vehicle includes calculating dynamically, based on the sensor data, a predicted time period until the detected other road user will enter a virtual safety bubble that extends at least behind and to the left and right sides of the parked vehicle and is smaller than the safety monitoring zone in at least a longitudinal dimension; and indicating at least one of visually and audibly, to the occupant of the parked vehicle, the predicted time period until the detected other road user will enter the virtual safety bubble while the predicted time period until the detected other road user will enter the virtual safety bubble is greater than zero and less than or equal to the predetermined time threshold, as taught by Yang as disclosed above, in order to ensure accurate warnings for people exiting their vehicle (Yang Paragraph 2 “The present disclosure relates to a pre-warning system, and more particularly, to a vehicle safety pre-warning system.”).
	With respect to claim 13, Jeromin in view of Yang teaches locking one or more doors of the parked vehicle by default and unlocking the one or more doors when one of the first safety condition and the second safety condition is in effect (Vehicle keeps doors locked until it is safe to exit: See at least Jeromin Paragraph 20).

	With respect to claim 15, Jeromin in view of Yang teaches that the safety-status module includes instructions to adjust the predetermined time threshold based on one or more of: detected traffic density; and a measured duration required for occupants of the parked vehicle to exit the parked vehicle safely (Jeromin Paragraph 24 “Alternatively, this threshold period of time can be the time it takes for the door to open fully, a person to enter or exit the vehicle through the door, and the door to close fully”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeromin (US 20190024430 A1) (“Jeromin”) in view of Yang (US 20140184400 A1) (“Yang”) further in view of Rakshit (US 20200317116 A1) (“Rakshit”).
With respect to claim 2, Jeromin In view of Yang fails to explicitly disclose that the parked vehicle is a rideshare vehicle and the occupant of the parked vehicle is a ridesharing customer. 
Rakshit, however, teaches that the parked vehicle is a rideshare vehicle and the occupant of the parked vehicle is a ridesharing customer (Vehicle can be a taxi or ride-sharing vehicle: See at least Rakshit Paragraph 16 and 17).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin in view of Yang so that the parked vehicle is a rideshare vehicle and the occupant of the parked vehicle is a ridesharing customer, as taught by Rakshit as disclosed above, in order for a rideshare driver to ensure safety to their user’s in busy area’s when stopping (Rakshit Paragraph 2 “In some examples, the disclosure describes a system that includes a receiver configured to receive passenger data indicative of a passenger of a vehicle, and processing circuitry configured to determine a personal protective zone surrounding the exterior of a vehicle based at least in part on the passenger data and output information indicating the determined personal protective zone”).

Claims 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeromin (US 20190024430 A1) (“Jeromin”) in view of Yang (US 20140184400 A1) (“Yang”) further in view of Yoo (US 20190315346 A1) (“Yoo”) further in view of Renner (US 20100259419 A1) (“Renner”).

With respect to claim 3, and similarly claims 9 and 11, Jeromin in view of Yang teaches the indication to the occupant of the parked vehicle of the first, second, and third safety conditions through lights (Refer to the rejection of claim 1  | Vehicle alerts user through lights: See at least Jeromin Paragraph 4 and 17).
Jeromin in view of Yang, however, fails to explicitly fail to explicitly disclose to display to a user in a vehicle different visual indications based on variant safety conditions and indicating a time for when a change will occur. 
Yoo, however teaches to display to a user in a vehicle different visual indications based on variant safety status (Vehicle has different warning levels for indicating danger to a user: See at least Yoo Paragraph 21).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin in view of Yang to include to displaying to a user in a vehicle different visual indications based on variant detected conditions, as taught by Yoo as disclosed above, in order to ensure that the user can easily determine variant safety conditions through visual indications (Yoo Paragraph 7 “An aspect of the present disclosure provides a vehicle driving controller for differently applying a control authority transition demand method depending on a driving environment and/or a user state in an autonomous driving environment such that a user safely corresponds to a risk situation, a system including the same, and a method thereof”).
Jeromin in view of Yang in view of Yoo fail to explicitly disclose a countdown timer to a change in variant conditions. 
Renner, however, teaches a traffic light that indicated a time for when a change will occur (Renner Paragraph 23 “The Stoplight Timer is an apparatus that can be installed into standard traffic lights to provide drivers with a countdown, showing when a light will change from green to yellow so that the driver may take the proper precautions. This unique product can assist users in staying safe by giving them ample warning of when a green light is going to change to yellow so that they may slow down in enough time to stop at the red light”)
	It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin in view of Yang in view of Yoo to include a traffic style indication of displaying variant safety conditions and indicating a time for when a change will occur, as taught by Renner as disclosed above, in order to ensure the occupant is able to recognize the changing safety conditions to improve safety when exiting the vehicle (Renner Paragraph 3 “The present invention relates, in general, to a stoplight and, more particularly, the present invention relates to a timer in which a warning that the green light is ready to change to yellow is shown thereby allowing drivers to clearly see how much time is left before the green light turns yellow thereby assisting drivers in staying calm and safe when approaching intersections”).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeromin (US 20190024430 A1) (“Jeromin”) in view of Yang (US 20140184400 A1) (“Yang”) further in view of Kim (US 20180162771 A1) (“Kim”).

With respect to claim 12, Jeromin in view of Yang teaches the indication to the occupant of the parked vehicle of the first, second, and third safety status through sounds (Refer to the rejection of claim 1  | Vehicle alerts users through different sounds: See at least Jeromin Paragraph 4).
Jeromin in view of Yang, however, fails to explicitly teach changing sound based on the status.
	Kim, however, teaches changing sound emitted based on different status (Vehicle changes sound levels based on different status while driving: See at least Kim Paragraph 22 | Paragraph 14)
	It would have been obvious to one of ordinary skill in the art to have modified controller of Jeromin in view of Yang that plays sounds in response to status’s to include changing the sound emitted based on the  first, second, and third safety statuses, in view of the teachings of Kim that variant sounds are played based on variant conditions as disclosed above, in order to ensure that the user can know when a safety condition has been changed (Kim Paragraph 2 “The present invention relates to a pedestrian warning device of a vehicle, and more particularly to a pedestrian warning device of a vehicle that alerts a driver to a pedestrian around the vehicle.”).

Claims 5-7 and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Jeromin (US 20190024430 A1) (“Jeromin”) in view of Yang (US 20140184400 A1) (“Yang”) further in view of Nickolaou (US 20120065858 A1) (“Nickolaou”).

With respect to claim 5, and similarly claim 16, Jeromin in view of Yang teaches calculating dynamically to predict a time period until the detected other road user will enter the virtual safety bubble is based on position and movement data pertaining to the detected other road user (Vehicle determines a trajectory and time when an object will be in a space surrounding the vehicle: See at least Jeromin Paragraph 29).
Jeromin in view of Yang, however, fails to explicitly disclose receiving data over a network from a traffic information system. 
Nickolaou teaches receiving data over a network from a traffic information system (Vehicle receives data via V2X, V2V, V2I, and V2M communications: See at least Nickolaou Paragraph 11 and 13).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin in view of Yang so that data is received over a network from traffic information system, as taught by Nickolaou as disclosed above, in order to ensure accurate transmission of information in real time (Nickolaou Paragraph 1 “The present invention generally relates to vehicle safety systems, and more particularly relates to vehicle safety systems that prevent accidents between a vehicle and other vehicles, cyclists, or pedestrians.”).

With respect to claim 6 and 17, Jeromin in view of Yang fails to explicitly disclose that the safety-status module includes further instructions to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the third safety status when a tracked speed of the detected other road user exceeds a predetermined speed threshold.
Nickolaou, however, teaches that the safety-status module includes further instructions to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the third safety status when a tracked speed of the detected other road user exceeds a predetermined speed threshold (Vehicle gives a warning signal in accordance to a speed of an object or a vehicle: See at least Nickolaou Paragraph 41).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin in view of Yang so that the safety-status module includes further instructions to indicate at least one of visually and audibly, to the occupant of the parked vehicle, the third safety status when a tracked speed of the detected other road user exceeds a predetermined speed threshold, as taught by Nickolaou as disclosed above, in order to ensure the safety of a user leaving a car who may not react in time to a car above a certain speed (Nickolaou Paragraph 1 “The present invention generally relates to vehicle safety systems, and more particularly relates to vehicle safety systems that prevent accidents between a vehicle and other vehicles, cyclists, or pedestrians.”).

	With respect to claim 7 and 18, Jeromin in view of Yang fails to explicitly disclose that the safety-status module includes further instructions to indicate to other road users that a door of the parked vehicle is about to be opened, when one of the first safety status and the second safety status is in effect. 
	Nickolaou, however, teaches that the safety-status module includes further instructions to indicate to other road users that a door of the parked vehicle is about to be opened, when one of the first safety status  and the second safety status is in effect (Vehicle generates a warning message when the door is opening: See at least Nickolaou Paragraph 6)
	It would have been obvious to one of ordinary skill in the art to have modified the system of Jeromin in view of Yang so that the safety-status module includes further instructions to indicate to other road users that a door of the parked vehicle is about to be opened, when one of the first safety status and the second safety status is in effect, as taught by Nickolaou as disclosed above, in order to ensure safety of the user and other road users in the vicinity when leaving the vehicle (Nickolaou Paragraph 1 “The present invention generally relates to vehicle safety systems, and more particularly relates to vehicle safety systems that prevent accidents between a vehicle and other vehicles, cyclists, or pedestrians.”).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeromin (US 20190024430 A1) (“Jeromin”) in view of Yang (US 20140184400 A1) (“Yang”) further in view of Ross (US 20170240096 A1) (“Ross”).

With respect to claim 14, Jeromin in view of Yang teaches indicating at least one of visually and audibly to an occupant of a vehicle the predicted time period until the detected other road user will enter the virtual safety bubble (Vehicle determines a trajectory of an object and a time period until the object will be in the vehicle’s space and indicates it to a user: See at least Jeromin Paragraphs: 24, 19-20, and 29).
Jeromin in view of Yang fails to explicitly disclose using an audible countdown. 
Ross, however, teaches the use of an audible countdown (Vehicle uses an audible countdown: See at least Ross Paragraph 12 and 64)
It would have been obvious to one of ordinary skill in the art to have modified the method of Jeromin in view of Yang to include an audible countdown, as taught by Ross as disclosed above, in order to ensure that the user will know when the other road user will be near their door (Ross Paragraph 9 “An intention signaling system is disclosed that enables an autonomous vehicle (AV) to signal intent and/or permissiveness to proximate humans.”).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeromin (US 20190024430 A1) (“Jeromin”) in view of Yang (US 20140184400 A1) (“Yang”) further in view of Ganeshan (US 20190211587 A1) (“Ganeshan”).

With respect to claim 19, Jeromin in view of Yang teaches of indicating at least one of visually and audibly to a user from a vehicle a message (Vehicle sends alerts to a user: See at least Jeromin Paragraph 17).
Jeromin in view of Yang, however, fails to explicitly disclose indication of the first safety status while the detected other road user is stationary within the virtual safety bubble.
Ganeshan, however, teaches indication of the first safety status while the detected other road user is stationary within the virtual safety bubble (Vehicle alerts user that it is ok to exit the vehicle when an object in the vicinity has not moved and an idle time frame has elapsed: See at least Ganeshan FIG 7. (712) | Paragraph 50 | Paragraph 94  | Paragraph 96).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jeromin in view of Yang to include indication of the first safety status while the detected other road user is stationary within the virtual safety bubble, as taught by Ganeshan as disclosed above,  in order to ensure the door can be opened without an object in the danger area moving in a way that would cause a collision (Ganeshan Paragraph 3 “A safety system for opening a vehicle door that combines an automatic door locking system and the dead corner warning system to prevent possible collisions between an open vehicle door and oncoming traffic would reduce public cost, prevent accidents, reduce injuries, and even safe lives”).

With respect to claim 20, Jeromin in view of Yang teaches of indicating at least one of visually and audibly to a user from a vehicle a message (Vehicle sends alerts to a user: See at least Jeromin Paragraph 17). 
Jeromin in view of Yang, however fails to explicitly disclose indication of the third safety status, when the detected other road user begins moving.
Ganeshan, however, teaches indication of the third safety status, when the detected other road user begins moving (Vehicle indicates to a passenger that an object is moving within the vehicle’s space: See at least Ganeshan FIG 7. (712) | Paragraph 57 | Paragraph 94 | Paragraph 96).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jeromin in view of Yang to indication of the third safety status, when the detected other road user begins moving, as taught by Ganeshan as disclosed above,  in order to ensure no collision occurs between the car door and a moving vehicle and/or object (Ganeshan Paragraph 3 “A safety system for opening a vehicle door that combines an automatic door locking system and the dead corner warning system to prevent possible collisions between an open vehicle door and oncoming traffic would reduce public cost, prevent accidents, reduce injuries, and even safe lives”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        ez